 

EXHIBIT 10.1

 

TELEPHONE AND DATA SYSTEMS, INC. (TDS)

2015 OFFICER BONUS PROGRAM

                                                 

 

This bonus program covers all TDS officers other than the President and CEO of
TDS and the Chairman Emeritus of TDS.  Payments under this program to the TDS
Telecom President and CEO and the below listed executive officers require
specific approval of the TDS Compensation Committee.  Bonuses for other officers
covered by this program require the approval of the President and CEO of TDS. 
This program does not apply to any officer of a TDS subsidiary other than the
President and CEO of TDS Telecom. 

 

Ø  TDS EXECUTIVE OFFICER PARTICIPANTS:

 

Ÿ  SVP Technology, Services and Strategy

Ÿ  SVP Finance and Treasurer

Ÿ  SVP Finance and Chief Accounting Officer

Ÿ  SVP and CIO

Ÿ  SVP, Acquisitions and Corporate Development

Ÿ  VP Human Resources

 

The TDS Telecom President and CEO (Dave Wittwer) will have the same company and
individual performance weightings as the TDS executive officers.  However, this
officer’s company performance bonus opportunity will be based on TDS Telecom’s
approved 2015 Bonus Plan, which will be aligned with the metrics in this
program, but may contain additional performance measures.

 

Ø  COMPANY PERFORMANCE COMPONENT:

 

Ÿ  Weighting:   70%

 

Ÿ  Performance Measures:  The following performance measures are primary
indicators of progress against the TDS Portfolio goal to create increasing
results to shareholders and other stakeholders.

 

û  Consolidated Operating Revenue Growth:  Revenue growth is the primary driver
to long-term growth in profitability and returns.  It is also an indicator of
the success of past investments. 

 

ü  Consolidated Operating Revenue Growth will be calculated as year-over-year
growth in TDS Consolidated revenue (including U.S. Cellular Equipment
Revenue).  

 

û  Consolidated Adjusted Earnings Before Interest, Taxes, Depreciation and
Amortization (EBITDA):  Adjusted EBITDA is a direct measure of the cash
generated from the operations of the TDS businesses in a given year and the
overall profitability of the company. 

 

ü  The calculation of Adjusted EBITDA will align with the methodology used for
external reporting purposes, which is currently defined as income before income
taxes, depreciation, amortization and accretion, loss on impairment of assets,
gain or loss on sale of business and other exit costs, gain or loss on sale of
licenses and exchanges, gain or loss on investment, gain or loss on asset
disposals and interest expense.  Adjusted EBITDA includes interest income, the
majority of which is revenue related to equipment installment plans at U.S.
Cellular.

 

1

 

 

--------------------------------------------------------------------------------

 

 

û  Consolidated Simple Free Cash Flow (Simple FCF):  Simple  FCF, defined as
Adjusted EBITDA less capital expenditures, is an indicator of TDS’s success in
delivering shareholder value.  As TDS’s major business units are capital
intensive businesses, the simple FCF measure is an indicator of how efficiently
the business is managing its capital expenditures and the level of cash the
company has available to invest in future growth opportunities or create returns
for shareholders. 

 

ü  The calculation of Adjusted EBITDA will follow the methodology described
above.  The calculation of capital expenditures will focus on cash outflows and
therefore exclude capitalized interest, which is a non-cash accounting
adjustment.

 

Adjustments to Company Performance component calculations:

 

Ÿ  Acquisitions: 

 

û  Acquisitions that occur in the second half of the fiscal year will be
excluded from bonus calculations (target and actual).

 

û  Adjustment will be made for acquisitions that occur in the first half of the
fiscal year, with performance judged against the valuation model and adjusted
for any timing differences between expected and actual closing.  To the extent
that the acquisition is not included in the targets, the targets will be
adjusted at the time of the acquisition closing date to reflect the valuation
model (as approved by the Board) and any known timing differences.

 

û  Transaction costs related to the acquisition will be excluded from both the
target and actual results.

 

Ÿ  Divestitures: 

 

û  Divestitures or discontinued operations that occur in the first half of the
fiscal year will be excluded from the bonus calculations (target and actual).

 

û  Divestitures or discontinued operations that occur in the second half of the
fiscal year will be included in the bonus calculation.  If a divestiture or
discontinued operation was not included in the targets, the targets will be
adjusted at the time of the closing date to reflect the impact of the period of
time that the divesture is not owned.  In addition, significant shifts in
strategy will be taken into consideration when determining the appropriate
treatment of divestitures in the bonus calculation.

 

û  Transaction costs related to the divestiture will be excluded from both the
target and actual results.

 

Ÿ  Other Adjustments:  Any adjustments to the target or actual bonus
calculations will be presented to the Compensation Committee for review and
approval.  Adjustment recommendations should be limited to material accounting
adjustments or major business decisions that, without their adjustment, would
cause the calculated bonus results to differ materially from the unadjusted
calculation and therefore not reflect the true performance delivered in the
year.  Bonus expense will be included in the Adjusted EBITDA and Simple FCF
metrics.      

 

Ÿ  Bonus Ranges:

The bonus ranges were set to reinforce the Company’s pay for performance
culture.  The minimum performance level for a performance measure needs to be
achieved before any bonus for that performance measure is earned.  The ranges
result in substantial reductions in bonuses when targets are not achieved, and
greater rewards for above target performance.  See Appendix A for payout grids.

2

 

 

--------------------------------------------------------------------------------

 

 

 

PERFORMANCE MEASURE

MINIMUM

TARGET

MAXIMUM

Consolidated Operating Revenue Growth

1.0%

13.0%

25.1%

Consolidated Adjusted EBITDA

$820M

$955M

$1,090M

Consolidated Simple FCF

$33M

$123M

$213M

 

Ÿ  Bonus Payouts As A Percent Of Target At Minimum And Maximum Performance
Levels:

 

PERFORMANCE MEASURE

MINIMUM

TARGET

MAXIMUM

Consolidated Operating Revenue Growth

50%

100%

200%

Consolidated Adjusted EBITDA

50%

100%

200%

Consolidated Simple FCF

50%

100%

200%

 

Bonus payouts between the minimum and target and between target and maximum
performance level for each performance measure will be computed by
interpolation.

 

Any bonus for performance below the minimum percentage for a performance measure
will be at the discretion of the Compensation Committee.

 

Ÿ  Weighting Of Performance Measures:

 

PERFORMANCE MEASURE

WEIGHTING

Consolidated Operating Revenues Growth

40%

Consolidated Adjusted EBITDA

40%

Consolidated Simple FCF

20%

 

100%

 

Ø  THE PERFORMANCE TARGETS:

 

They will be set by the Compensation Committee each year based on the plans and
objectives of the business. 

 

Ø  INDIVIDUAL PERFORMANCE COMPONENT:

 

Ÿ  Weighting:   30%

 

Ÿ  Segment Weighting:

 

û  Key Objectives:                   50% 

û  Overall Performance:         50%

100%

 

3

 

 

--------------------------------------------------------------------------------

 

 

 

 

Ÿ  Level of Performance and Percent Payout of Target:



INDIVIDUAL PERFORMANCE

% PAYOUT OF

TARGET

Far Exceeded Expectations:  Performance greatly exceeded that which was planned
and expected.

140% - 160%

Significantly Exceeded Expectations: Performance significantly exceeded that
which was planned and expected.

115% - 135%

Successfully Met Expectations:  Performance was close to that which was planned
and expected.

85% - 110%

Partially Met Expectations: Performance was sufficient to merit a partial bonus.

60% - 80%

Did Not Meet Expectations:  Performance was not sufficient to merit a bonus.

0%

 

Ÿ  Key Objectives:

 

With regard to this bonus opportunity, the TDS President and CEO will, with
input from the executive officer, assign the executive officer 2 to 5 or so
major initiatives to be carried out during the year, and decide how each will be
weighted.  As appropriate, these objectives will include that executive
officer’s expected individual contribution(s) toward executing the Company’s
Portfolio Management Strategy. 

 

With the approval of the TDS President and CEO, an executive officer’s
objectives and weightings may be revised during the performance year if
important new initiatives arise or circumstances with respect to an objective
have materially changed.  Performance on each selected objective will be based
on the TDS President and CEO’s assessment of the results the executive/the
executive’s team achieved in meeting the assigned objectives.

 

Ÿ  Overall Performance:

 

Each officer’s overall performance for the year will be assessed by the TDS
President and CEO based on his effectiveness/success with regard to:

 

û  Carrying out his/her ongoing responsibilities and significant initiatives
during the performance year (other than his/her above discussed key objectives).

 

û  Recommending/making decisions; taking actions; and providing support,
assistance and counsel to the business units, and to help achieve TDS Corporate
Portfolio Strategy agreed upon metrics and milestones.

 

û  Providing support, assistance and counsel to corporate senior leaders and
management.

 

In making these assessments, the TDS President and CEO will take into
consideration:

 

û  His/her evaluation of the officer’s performance in the above areas.

 

4

 

 

--------------------------------------------------------------------------------

 

 

û  The annual written performance feedback he/she receives on the executive
officer from his/her peers.

 

û  The every-other-year written performance input he receives from the executive
officer’s direct reports and other key associates.

 

û  The executive officer’s report on his/her activities/accomplishments for the
performance year.

 

û  Such other creditable input as he/she may receive during the year about an
officer’s performance.

 

Ø  DETERMINATION OF BONUS AWARDS:

 

Once the Company performance bonus percentage is known, the TDS President and
CEO will recommend to the Compensation Committee for each participating
executive officer:

 

Ÿ  His/her company performance bonus.  This will be the amount calculated in
accordance with the terms of this program (unless the TDS President and CEO
feels that there is a compelling rationale to recommend an adjustment to this
amount, which he would provide to the Committee).

 

Ÿ  His/her recommended individual performance bonus, and his/her total
recommended bonus.

 

The Compensation Committee will review these proposed bonus awards and either
approve them as submitted or revise some or all of them, as they deem
appropriate.  Once the Committee and TDS President and CEO finalize the
officers’ bonus awards, they may be paid. 

 

Approved bonus awards shall be paid during the period commencing on the January
1st immediately following the performance year and ending on March 15th
immediately following the performance year.  Notwithstanding the foregoing, in
the event that payment by such March 15th is administratively impracticable and
such impracticability was unforeseeable, payment will be made as soon as
administratively practicable after such March 15th, but in no event later than
December 31st following the performance year.  Payment will be made in the form
of a lump sum.

 

Notwithstanding any provision of this bonus program to the contrary, a
participating officer does not have a legally binding right to a bonus unless
and until the bonus amount, if any, is paid and no bonus shall be paid unless
the officer remains employed through the actual bonus payout date unless
otherwise approved at the discretion of the Compensation Committee or President
and CEO of TDS, as applicable.

 

Ø  REVISIONS TO THE OFFICER BONUS PROGRAM:

 

The TDS Officer Bonus Program may be revised or discontinued at any time and for
any reason.  If and when either the Compensation Committee and/or management
determines that the TDS Officer Bonus Program should be revised, the parties
will discuss the proposed change(s) and the rationale for them, following which
the Committee will determine what, if any, changes will be made.

 

Ø  BONUS CLAWBACK:

 

Any bonus paid pursuant to this program is subject to recovery by TDS or any
other action pursuant to any clawback or recoupment policy which TDS may adopt
from time to time, including without limitation any such policy which TDS may be
required to adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.

 

5

 

 

--------------------------------------------------------------------------------

 

 

Appendix A: 2015 Payout Grids - Company Performance Component

  

  

  

  

  

  

CONSOLIDATED REVENUE GROWTH ($ in Millions)

Target Total Revenue

YoY

Growth ($)

Target YoY

Growth %

Results ($) as a

% of Target

Total Bonus

Points Earned

% of Bonus

Points Earned

<$5,060

N/A

N/A

N/A

<200

0%

$5,060

$50

1.0%

89%

200 

50%

$5,180

$171

3.4%

91%

240 

60%

$5,301

$291

5.8%

94%

280 

70%

$5,421

$412

8.2%

96%

320 

80%

$5,542

$533

10.6%

98%

360 

90%

$5,663

$653

13.0%

100%

400 

100%

$5,783

$774

15.4%

102%

480 

120%

$5,904

$894

17.9%

104%

560 

140%

$6,024

$1,015

20.3%

106%

640 

160%

$6,145

$1,136

22.7%

109%

720 

180%

$6,266

$1,256

25.1%

111%

800 

200%

>$6,266

N/A

N/A

N/A

>800

200%

 

CONSOLIDATED ADJUSTED EBITDA ($ in Millions)

Target Total

Adj. EBITDA

YoY

Growth ($)

YoY

Growth %

Bonus Results as a

% of Target

Total Bonus

Points Earned

% of Bonus

Points Earned

<$820

N/A

N/A

N/A

<200

0%

$820

$39

5.0%

86%

200 

50%

$847

$66

8.4%

89%

240 

60%

$874

$93

11.9%

92%

280 

70%

$901

$120

15.3%

94%

320 

80%

$928

$147

18.8%

97%

360 

90%

$955

$174

22.2%

100%

400 

100%

$982

$201

25.7%

103%

480 

120%

$1,009

$228

29.1%

106%

560 

140%

$1,036

$254

32.6%

108%

640 

160%

$1,063

$281

36.0%

111%

720 

180%

$1,090

$308

39.5%

114%

800 

200%

>$1,090

N/A

N/A

N/A

>800

200%

 

CONSOLIDATED FCF ($ in Millions)

Target Total

FCF

YoY

Growth ($)

YoY

Growth %

Bonus Results as a

% of Target

Total Bonus

Points Earned

% of Bonus

Points Earned

<$33

N/A

N/A

N/A

<100

0%

$33

$23

>100%

27%

100 

50%

$51

$41

>100%

42%

120 

60%

$69

$59

>100%

56%

140 

70%

$87

$77

>100%

71%

160 

80%

$105

$95

>100%

85%

180 

90%

$123

$113

>100%

100%

200 

100%

$141

$131

>100%

115%

240 

120%

$159

$149

>100%

129%

280 

140%

$177

$167

>100%

144%

320 

160%

$195

$185

>100%

158%

360 

180%

$213

$203

>100%

173%

400 

200%

>$213

N/A

N/A

N/A

>400

200%

 

6

 

 

--------------------------------------------------------------------------------

 

 

Appendix B: Financial Metrics Detail

  

  

  

  

  

2015 Bonus - Financial Metrics

2014

Actual

  

2015

Bonus Targets (1)

$ in Millions

  

  

  

  

  

  

TDS Consolidated Operating Revenue

  

  

  

  

U.S. Cellular Total Revenue

$3,893

  

$4,481

  

Wireline Segment

$715

  

$692

  

HMS Segment

$259

  

$288

  

Cable Segment

$117

  

$187

  

TDS Telecom Eliminations

($3)

  

($1)

  

TDS Parent and Eliminations

$28

  

$17

Total TDS Cons. Operating Revenue

$5,009

  

$5,663

  

Growth

  

  

13.0%

Adjusted EBITDA

  

  

  

  

U.S. Cellular

$480

  

$650

  

TDS Telecom

$298

  

$298

  

Parent and Other

$3

  

$8

  

TDS Consolidated

$781

  

$955

Capex

  

  

  

  

U.S. Cellular

($558)

  

($604)

  

TDS Telecom

($208)

  

($220)

  

Parent and Other

($5)

  

($8)

  

TDS Consolidated

($771)

  

($832)

Free Cash Flow (Adj. EBITDA less Capex)

  

  

  

  

U.S. Cellular

($77)

  

$46

  

TDS Telecom

$90

  

$77

  

Parent and Other

($2)

  

$0

  

TDS Consolidated

$10

  

$123

(1) 2015 bonus targets represent the 2015 budget approved by the Board of
Directors in December 2014

 

7

 

 

--------------------------------------------------------------------------------

 